Exhibit 10.3

STATE STREET CORPORATION
DEFERRED COMPENSATION PLAN FOR DIRECTORS
(January 1, 2007 Restatement)

ARTICLE I

NAME AND PURPOSE OF PLAN AND DEFINITIONS

1.1                                              Name and Effective Date.  The
Plan set forth herein is an amendment, restatement and continuation of the State
Street Corporation Deferred Compensation Plan for Directors, originally
established effective June 19, 1975.  Except as otherwise provided, this
restatement shall have effect with respect to amounts earned in respect of
services on or after January 1, 2007.

1.2                                              Prior Deferrals.  Deferrals of
amounts earned in respect of services prior to January 1, 2007 shall remain
subject to their original terms and to the State Street Corporation Deferred
Compensation Plan for Directors in effect prior to this amendment and
restatement, except to the extent a Participant elects prior to January 1, 2007
for such deferrals to become subject to the terms of the Plan as set forth
herein.

1.3                                              Definitions.  Capitalized terms
have the meaning set forth below unless a different meaning is required by the
context:

(a)                                               “Account” means an account
established for a Participant’s benefit under Section 3.4.

(b)                                              “Annual Stock Award” means the
annual award of shares of Stock to Directors.

(c)                                               “Beneficiary” means the person
or persons designated by a Participant in writing, subject to such rules as the
Plan Administrator may prescribe, to receive benefits under the Plan in the
event of the Participant’s death.  In the absence of an effective designation at
the time of a Participant’s death, the Participant’s Beneficiary shall be his or
her surviving spouse or domestic partner, or if none, his or her issue per
stirpes, or if none, his or her surviving parents, or if none, his or her
estate.

(d)                                              “Board” means the Board of
Directors of State Street Corporation.

(e)                                               “Code” means the Internal
Revenue Code of 1986, as amended from time to time.

(f)                                                 “Compensation” means a
Director’s Retainer Fees, Meeting Fees, and Annual Stock Award.


--------------------------------------------------------------------------------




 

(g)                                              “Corporation” means State
Street Corporation and any successor thereto.

(h)                                              “Deferred Compensation
Agreement” means a written agreement described in Section 3.1, which shall be in
a form approved by or acceptable to the Plan Administrator.

(i)                                                  “Director” means a director
of the Corporation who is not an employee of the Corporation or of any of its
subsidiaries or affiliates.

(j)                                                  “Disabled” and
“Disability,” with respect to a Participant, mean that the Participant is unable
to engage in any substantial gainful activity by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or that the Participant has been determined to be totally disabled by
the Social Security Administration.

(k)                                               “Entry Date” means each
January 1.

(l)                                                  “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended.

(m)                                            “Meeting Fees” means the fees
payable in cash to Directors for attendance at Board and Board committee
meetings.

(n)                                              “Participant” means a Director
who elects to participate in the Plan or who has an Account under the Plan.

(o)                                              “Plan” means the State Street
Corporation Deferred Compensation Plan for Directors, as from time to time
amended and in effect.

(p)                                              “Plan Administrator” means the
Plan Administrator appointed pursuant to Section 6.1

(q)                                              “Plan Year” means the calendar
year.

(r)                                                 “Retainer Fees” means any
annual retainer payable to a Director, which for the period specified by the
Board may be payable in cash or Stock, as designated by the Director.

(s)                                               “Section 409A” means Section
409A of the Code.

(t)                                                 “Stock” means the common
stock of the Corporation.


--------------------------------------------------------------------------------




 

ARTICLE II

ELIGIBILITY AND PARTICIPATION

2.1                                              Commencement of Participation. 
Except as the Board otherwise determines (consistent with the requirements of
Section 409A), a Director may elect, prior to any Entry Date following his or
her election to the Board, to commence participation as of such Entry Date.

2.2                                              Termination of Participation. 
A Director shall remain a Participant until his or her Accounts have been fully
distributed, or until his or her death if earlier.

ARTICLE III

ELECTION TO DEFER

3.1                                             Deferred Compensation
Agreement.  Prior to the beginning of any Plan Year, a Director may elect to
defer a portion of his or her Compensation to be earned in such Plan Year by
entering into a Deferred Compensation Agreement with respect to such
Compensation.  Compensation that is deferred shall be credited to one or more
Accounts of the Participant as soon as practicable after the Compensation would
otherwise have been paid.  Any Compensation not deferred shall be paid in cash
or shares of Stock as designated by the Director.

3.2                                             Election Procedures.

(a)                                              Advance elections required.  A
Deferred Compensation Agreement must be made prior to the applicable Entry Date
for the Plan Year in which the Compensation is to be earned (or by such earlier
date as the Plan Administrator may prescribe consistent with the requirements of
Section 409A).  Once a Deferred Compensation Agreement becomes effective for a
Plan Year, it may not be modified or revoked by the Participant.

(b)                                             Other requirements.  Except as
otherwise determined by the Plan Administrator, a new Deferred Compensation
Agreement must be timely executed for each Plan Year and shall be effective only
if accepted and approved by the Plan Administrator by the applicable deadline. 

3.3                                             Compensation to be Deferred.  A
Director may elect to defer either 50% or 100%, but no other or different
portion or percentage, of each type of Compensation (i.e., Annual Stock Award,
Meeting Fees, and Retainer Fees) which may become payable to him or her
currently with respect to services as a Director during any Plan Year by
entering into a Deferred Compensation Agreement with respect to 50% or 100% of
any such Compensation.


--------------------------------------------------------------------------------




 

3.4                                             Accounts.  The Plan
Administrator shall establish an Account or Accounts for each Participant
reflecting elective deferrals and any adjustments under this Section 3.4.

(a)                                              Stock deferrals.  An Account
established for a Participant in connection with the deferral of an award
otherwise payable in shares of Stock shall be denominated in Stock units (each
representing a share of Stock).  Such an Account shall be equitably adjusted by
the Plan Administrator to reflect any stock dividends, stock splits or
combinations of shares (including a reverse stock split), recapitalizations or
other changes in the Corporation’s capital structure, and shall be adjusted in
connection with the payment of any dividend or other distribution on the Stock
to reflect the notional (hypothetical) reinvestment of the amount of the
dividend or distribution in additional shares of Stock, such additional shares
being treated thereafter (including with respect to subsequent dividends and
distributions) in the same manner as the shares initially deferred.  Any
notional reinvestment shall be deemed to have been made using the closing price
of the Stock on the date the dividend or other distribution was paid.

(b)                                             Cash deferrals.  All Accounts
not described in Section 3.4(a) shall be adjusted for notional (hypothetical)
investment experience as described in this Section 3.4(b).  The Board shall
designate for purposes of the Plan one or more investment alternatives (each, a
“tracking option”), including a tracking option notionally invested in shares of
Stock and, if the Plan Administrator so determines, a tracking option that
offers a return of notional interest.  Each Participant shall have the
opportunity to allocate Accounts not described in Section 3.4(a) and/or
additional cash deferrals among the available tracking options.  Amounts
allocated under the Plan to a tracking option shall be treated as notionally
invested in that tracking option.  In the absence of an affirmative allocation
by a Participant, the Plan Administrator may designate a default tracking option
and treat the Accounts and/or deferrals (or such portions thereof as shall not
have been affirmatively allocated) as being notionally invested in the default
tracking option.  The Plan Administrator shall periodically adjust Accounts to
reflect increases or decreases attributable to these notional investments, and
with respect to any Account invested in a tracking option notionally invested in
Stock, shall also adjust such Account in the manner described in Section
3.4(a).  Except as otherwise determined by the Plan Administrator and subject to
such rules as the Plan Administrator may prescribe, a Participant may make
notional investment changes once per calendar month with respect to either
existing deferrals and/or future deferrals.  The Plan Administrator may, at the
direction of the Board, at any time and from


--------------------------------------------------------------------------------




time to time, eliminate or add tracking options or substitute a new for an
existing tracking option, including with respect to balances already notionally
invested under the Plan.  The Corporation may, but need not, purchase securities
or other investments with characteristics similar to the tracking options from
time to time offered under the Plan, but any such securities or other
investments shall remain part of the Corporation’s general assets.

3.5                                             Miscellaneous.  The Plan
Administrator shall maintain such records and prepare such reports as it
considers to be necessary or appropriate to carry out the purposes of the Plan. 
In addition to the adjustments to Accounts referred to in Section 3.4 above, the
Plan Administrator shall increase each Account to reflect additional deferrals
and shall decrease the Account to reflect distributions.

ARTICLE IV

VESTING

4.1                                             Vesting of Accounts.  All
Accounts are fully vested at all times.  However, the fact that an Account is
fully vested shall not give a Participant or Beneficiary or any other person any
right to receive the value of such Account except in accordance with the terms
of the Plan.

ARTICLE V

PLAN DISTRIBUTIONS

5.1                                             Time of Payment; In General. 
Each Participant shall elect, in connection with each Deferred Compensation
Agreement entered into, for the portion of his or her Accounts under the Plan
attributable to the Compensation so deferred is to be paid, or commence to be
paid, either:

(a)                                            at separation from service as a
Director whenever occurring, or

(b)                                             at a specific future date not
earlier than the date five years after the effective date of such Deferred
Compensation Agreement.

In the absence of an affirmative election, the Participant shall be deemed to
have elected payment upon separation from service as a Director.

5.2                                             Payment Rules.

(a)                                              Time of Payment.  The
Corporation shall pay or commence to pay the applicable portion of a
Participant’s Accounts under the Plan on or as soon as practicable following the
date or event entitling the Participant or his or her Beneficiaries to a
distribution.  A payment to be made on a particular date shall be made in all
events not later than the later of


--------------------------------------------------------------------------------




 

the 15th day of the third calendar month following such date or the last day of
the Plan Year that includes such date.

(b)                                             Death.  If a Participant should
die before the specified distribution date, his or her Accounts shall be paid in
a single payment to his or her Beneficiaries as soon as practicable following
the Participant’s death.

(c)                                              Disability.  If a Participant
becomes Disabled before the specified distribution date, his or her Accounts
shall be paid in a single payment to the Participant as soon as practicable
following the event of Disability.

5.3                                              Amount and Form of Payment.

(a)                                             Amount of Payment.  The amount
payable to any Participant or Beneficiary shall be all or a portion of the
balance of the Participant’s Accounts to the extent subject to the applicable
election, adjusted as described below in the case of installment payments.

(b)                                             Form of payment.  Payment of all
or a portion a Participant’s Accounts shall be made in a single payment or in
annual installments over a period of two to 10 years as elected by means of the
respective Deferred Compensation Agreement.  Where payment is to be made in
installments, the amount of each installment shall be determined by dividing the
total amount standing to the Participant’s credit under each Account that is
subject to the election immediately prior to the installment by the number of
installments remaining to be paid.  In the absence of an affirmative election, a
Participant shall be deemed to have elected to receive a single payment.

(c)                                              Medium of payment.  Deferrals
of Compensation otherwise payable in cash, and related notional earnings, shall
be paid in cash.  Deferrals of Compensation otherwise payable in shares of
Stock, together with notionally reinvested dividends, shall be paid by delivery
of shares of Stock.

5.4                                              Changes to Distribution
Elections.  A Participant may not change the form or payment commencement date
for payment of his or her Accounts except in accordance with the following
rules:

(a)                                             Change in commencement date.  At
any time prior to a date that is at least 12 months preceding the Plan Year in
which an Account or portion thereof would otherwise have been paid (if payable
in a single payment rather than in installments) or in which payment would have
commenced (if payable in installments), a Participant may elect to defer the
payment or payment commencement date to a specified date


--------------------------------------------------------------------------------




 

at least five years following the date on which the amount would otherwise be
paid or commence to be paid.

(b)                                            Change in form of payment.  A
Participant who has elected (or is deemed to have elected) to receive his or her
benefit in a single payment may instead elect installments, and a Participant
who has elected installment payments may instead elect a single payment,
provided in each case that the change is elected in accordance with the
requirements of subsection (a) above.

(c)                                             Effectiveness of change.  No
change to an election as to the time or form of payment will take effect until
at least 12 months after the date on which the election is made.

ARTICLE VI

ADMINISTRATION OF THE PLAN

6.1                                              Plan Administrator.  Except as
the Board may otherwise determine, the Plan Administrator shall be the Executive
Vice President-Global Human Resources as from time to time in office, or his or
her delegate.  The Plan Administrator shall have complete discretionary
authority to interpret the Plan and to decide all matters under the Plan.  Such
interpretations and decisions shall be final, conclusive and binding on all
Participants and any person claiming under or through any Participant, in the
absence of clear and convincing evidence that the Plan Administrator acted
arbitrarily and capriciously.  No individual acting as Plan Administrator may
determine his or her own rights or entitlements under the Plan, if any.

6.2                                              Outside Services.  The Plan
Administrator may engage counsel and such clerical, financial, investment,
accounting, and other specialized services as the Plan Administrator may deem
necessary or appropriate for the administration of the Plan.  The Plan
Administrator shall be entitled to rely upon any opinions, reports, or other
advice furnished by counsel or other specialists engaged for that purpose and,
in so relying, shall be fully protected in any action, determination, or
omission made in good faith.

6.3                                              Indemnification.  To the extent
permitted by law and not prohibited by its charter or by-laws, the Corporation
will indemnify and hold harmless every person who serves or who has served
(directly or by delegation) as Plan Administrator and his or her estate if he or
she is deceased from and against all claims, loss, damages, liability and
reasonable costs and expenses incurred in carrying out his or her
responsibilities as Plan Administrator, unless due to the gross negligence, bad
faith or willful misconduct of such individual; provided, that counsel fees and
amounts paid in settlement must be approved by the Corporation, and provided
further that this Section 6.3 will not apply to any claims, loss, damages,
liability or costs and expenses which are covered by a


--------------------------------------------------------------------------------




 

liability insurance policy maintained by the Corporation or by the individual. 
The provisions of the preceding sentence shall not apply to any corporate
trustee, insurance company, investment manager or outside service provider (or
to any employee of any of the foregoing) except as the Corporation specifies in
writing.

ARTICLE VII

AMENDMENT AND TERMINATION

7.1                                             Amendment; Termination.  By
action of the Board, the Corporation reserves the absolute right at any time and
from time to time to amend any or all provisions of the Plan or to terminate the
Plan.

7.2                                             Effect of Amendment or
Termination.  No action under Section 7.1 shall operate to reduce the balance of
a Participant’s Accounts other than through a distribution to the Participant or
his or her Beneficiaries.  No Plan amendment or instrument of termination will
accelerate or defer distributions under the Plan or otherwise alter the
availability of elections or other rights under the Plan except as permitted by
Code section 409A and applicable guidance thereunder.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

8.1                                             Source of Payments.  All amounts
payable hereunder to Participants and their Beneficiaries shall be paid from the
general assets of the Corporation.

8.2                                             No Warranties.  The Corporation
does not warrant or represent in any way that the value of a Participant’s
Accounts will increase or not decrease.  Each Participant and his or her
Beneficiaries assume all risk in connection with any change in such value.

8.3                                             Inalienability of Benefits. 
Except as required by law, no benefit under, or interest in, the Plan or any
Account shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to do so
shall be void.

8.4                                             Expenses.  The Corporation shall
pay all costs and expenses incurred in operating and administering the Plan.

8.5                                             Headings.  The headings of the
sections in the Plan are placed herein for convenience of reference, and, in the
case of any conflict, the text of the Plan, rather than such heading, shall
control.

8.6                                             Acceptance of Plan Terms.  By
executing a Deferred Compensation Agreement, a Participant agrees, for himself
or herself and on behalf of his or her


--------------------------------------------------------------------------------




 

Beneficiaries, to abide by the terms of the Plan and the determinations of the
Plan Administrator with respect thereto.

8.7                                             Section 409A.  The Plan and all
related instruments shall be construed and administered consistent with the
objective that all deferrals and payments under the Plan will comply with the
requirements of Section 409A.  Notwithstanding the foregoing, deferrals of
amounts earned and vested prior to January 1, 2005 (including any earnings
thereon determined in accordance with Section 409A) shall be administered
consistent with the objective that such deferrals will remain exempt from the
requirements of Section 409A, except to the extent the Participant has elected
for any such deferral to be subject to the terms of the Plan as set forth
herein.

8.8                                             Construction.  The  Plan shall
be construed, regulated, and administered in accordance with applicable federal
laws and the laws of the Commonwealth of Massachusetts without giving effect to
any choice or conflict of law provision or rule that would cause the application
of the laws of any other jurisdiction.


--------------------------------------------------------------------------------